Citation Nr: 1530139	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of burns on the hands.

2.  Entitlement to service connection for residuals of burns on the buttocks and right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A hearing before the Board was held in this matter in May 2014.  A transcript is of record.

In July 2014, following the Veteran's hearing, the Board remanded this matter for further development.  Specifically, the RO was to obtain all available treatment records as well as any Social Security Administration (SSA) records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a present diagnosis of residuals of burns on the hands.

2.  The Veteran does not have a present diagnosis of residuals of burns on the buttocks and right knee.



CONCLUSIONS OF LAW

1.  Burns on the hands were not incurred in or aggravated by the Veteran's active service.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Burns on the buttocks and right knee were not incurred in or aggravated by the Veteran's active service.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in September 2012.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's private and VA treatment records with the claims file.  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

At the May 2014 hearing, the Veteran testified he suffered burns to his hands, buttocks and right knee while in service.  Specifically, the Veteran testified he was stationed in France in 1957 where he was a fireman.  He indicated he had no experience but did go through the on the job training.  While he was performing an on the job training exercise, he was caught in between the fire.  As a result, the skin on his hands, right knee and buttocks was burned.  The Veteran further states he was on sick call for ninety days following the incident for his bandages to be changed.  

Relating to the first prong of the service connection claim, the Veteran testified the burns on his hands are related to his current diagnosis of osteoarthritis of the hands but testified he has no scarring or pain from the burns on his hands.  The Veteran also testified he has arthritis in his knee but no scarring or pain.  Moreover, the Veteran testified he has no residuals of the burn area to his buttocks.

As a preliminary note, the Veteran's service treatment records could not be located.  The records were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  In cases where a veteran's service treatment records are unavailable through no fault of his or her own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a)(2014).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

Following the Veteran's hearing in which he identified his primary treating doctor, the July 2014 Board remand instructed the RO to obtain all available private and VA treatment records for the Veteran.  In April 2015, the RO requested and obtained all such medical records for this Veteran.  Moreover, at the May 2014 hearing, the Veteran was also instructed he could submit lay statements to corroborate his in-service burns; however, the Veteran stated he was no longer in contact with any persons who would be able to offer a lay statement as to the events.

A review of the Veteran's private and VA treatment records which were received both prior to the Board's remand and following the remand, does not indicate the Veteran has a present diagnosis relating to residuals from burns on his hands, right knee and buttocks.

The Board also notes that the Veteran testified at the May 2014 hearing that he presently has no residual issues from the burn to his buttock.  Moreover, he testified he has no scarring or pain associated with the burns on his hands and knee but does have osteoarthritis in both.  However, the medical evidence of record does not contain a diagnosis of osteoarthritis associated with residuals of a burn.

Medical treatment notes in July 2012 and September 2012 reported abnormalities of the skin and stated the skin was shiny and dry, with abnormal turgor and showed pallor of the extremities.  However, the notation did not indicate what area of the Veteran's skin was abnormal nor did it include a formal diagnosis.  Additionally, there is no formal diagnosis or treatment of the Veteran's skin elsewhere in the updated medical records.

As such, the record, including the Veteran's testimony, does not reflect that the Veteran has a present diagnosis of residuals from burns on his hands, right knee and buttocks.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because residuals from burns on the hands, right knee and buttocks are not shown, service connection for residuals from burns on the hands, right knee and buttocks must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to the burns he sustained while in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disabilities exist.  Moreover, the Board notes the record does not demonstrate continued pain and medical treatment for the Veteran's hands, right knee and buttocks following service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for residuals from burns to the hands, right knee and buttocks.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for residuals of burns on the hands is denied.

Entitlement to service connection for residuals of burns on the buttocks and right knee is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


